DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
It is noted that while applicant’s specification discloses that a ramp may have an angle greater than 5 degrees relative to the longitudinal axis it does not specifically describe that contact of the ampule occurs at this point.  In other words a ramp may have one portion which is angled greater than 5 degrees relative to a longitudinal axis but may be an arcuate ramp which also includes portions which have varying relative angular positions with respect to the longitudinal axis.  In fact the claim 11 and 12 specifically require this feature. Thus while a ramp may have an angle greater than 5 degrees relative to the longitudinal axis the specification does not teach that contact occurs at this portion of the ramp and there is no inherency that the ampule must contact the ramp at such a point. As such this is directed ot new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US2012/0149094) and further in view of Welsh et al. (US 4,839,291).

Regarding claim 1 Smith et al. discloses a biological sterilization indicator (See Smith et al. Abstract wherein the device is a biological sterilization indicator) comprising;
(a)    a housing (See Smith Fig. 1 wherein there is a housing 104);
(b)    an ampule disposed within the housing, the ampule having a first dome, a second dome, and a sidewall; (See Smith Figs. 1-2 and [0079] wherein an ampule 120 is disposed within the housing and has first and second domes, i.e. hemispherical ends, and a sidewall, i.e. flat wall)
(c)    a cap coupled to the housing (See Smith Figs. 1-2 wherein a cap 106 is coupled to the housing 104.)
(d)    an insert disposed within the housing, the insert having
(i)    a well within which at least a portion of the second dome is disposed;
(ii)    a ramp angled at least 5 degrees relative to a central longitudinal axis; and
(iii)    a stress concentrator disposed above the second dome and adjacent to the sidewall of the ampule.


Smith also discloses that the ramp, i.e. arm, contacts the ampule.(See Smith [0069], [0072], [0083]-[0084], and [0161] wherein the arms which form the ramp are described as cradling, holding, and supporting the ampule before activation.)  

Smith also discloses that the ramp, i.e. arms are angled at least 5 degrees relative to a central longitudinal axis at a point of contact with the ampule as illustrated in the annotated Figs. 5 and 8 below:


    PNG
    media_image1.png
    240
    299
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    215
    317
    media_image2.png
    Greyscale


Furthermore even assuming arguendo with respect to such a feature it is noted that Smith discloses that the arms, i.e. ramp, may be configured and shaped in any suitable manner and may contact any portion of the ampule, see Smith [0078] and [0162].  One of ordinary skill in the art at the time of filing would have recognized the obviousness of changing the shape of the ramp of Smith as described above and forming such a ramp such that the ampule contacts the ramp at a portion of the ramp which is angled at greater than 5 degrees relative to the longitudinal axis would have required a mere change in shape of the ramp which would have been obvious because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Smith et al. does not specifically disclose the cap having a projection coupled to the ampule by a friction fit such that a central longitudinal axis of the ampule and a longitudinal axis of the housing are coaxially aligned; 

Welsh discloses a biological sterilization device comprising a housing, a cap, an ampule, and an insert wherein the cap has a projection coupled to the ampule by a friction fit such that it acts as a holding device such that a longitudinal axis of the ampule and a longitudinal axis of the housing are coaxially aligned.(See Welsh Abstract, Fig. 10-12, and wherein a housing 62, a cap 64, and ampule 66,  are provide and wherein the cap is coupled to the ampule via friction fit from prongs 74 to hold and center the ampule within the housing such that a  longitudinal axis of the housing and ampule are coaxially aligned.)



Regarding claim 2 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the insert further comprises an arm extending above the well, the stress concentrator being disposed on the arm. (See Smith Fig. 5 wherein a stress concentrator 158 is disposed on an arm 142 which extends above the well 144)

Regarding claim 3 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the ramp and the stress concentrator are configured to restrict movement of the ampule away from the cap along the central longitudinal axis of the ampule. (See Smith [0075]-[0088] wherein the ampule fits into the insert 130 between the ramp and stress concentrator and restricts movement of the ampule within the housing including away from the cap along the central longitudinal axis of the ampule.)



Regarding claims 6 and 7 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the stress concentrator is disposed above the second dome on the flat wall of the ampule and that the height of the stress concentrator is known to be adjusted (See Smith [0075]-[0088] wherein the arms may have various heights to accommodate various containers, provide different breaking points, and/or direct fluids.) but does not specifically disclose the concentrator approximately 5mm or 10mm above the second dome.
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of stress concentrator above the second dome since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Furthermore assuming arguendo with respect to the stress concentrator spanning an arc of at least 30 degrees it is noted that such a modification would have required a mere change in shape of the ramp which would have been obvious to one of ordinary skill in the art at the time of filing because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 11-12 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the ramp spans an arc of at least 30 degrees and at least 50 degrees. (See Smith Fig. 5 wherein the ramp, i.e. 142, connects at the bottom of the cup 144 at a nearly horizontal position and curves upward to a vertical position at 162 and thus spans an arc of about 90 degrees.)
Furthermore assuming arguendo with respect to the arc of the ramp spanning at least 50 degrees it is noted that such a modification would have required a mere change in shape of the ramp which would have been obvious to one of ordinary skill in the art at the time of filing because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Furthermore even assuming arguendo with respect to the shape of the insert it is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 14 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the ampule does not contact the housing. (See Smith Fig. 2 wherein the ampule 120 is separated from the housing by the insert 130 and thus does not contact the housing 102)

Regarding claims 15 modified Smith discloses all the claim limitations as set forth above as well as the device wherein the stress concentrator contacts the sidewall of the ampule. (See Smith Fig. 2 and [0079] wherein the stress concentrator contacts a sidewall, i.e. flat wall, of the ampule)

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.


Applicant argues that Applicant has reviewed the entirety of Smith again and submits Smith’s teachings lack clarity, such that it cannot be determined whether Smith discloses contact between container 120 and arms 142 (or projections 158) before indicator 100 has been activated. Applicant disagrees with the Office that Figure 2 is a “better illustration,” at least because Figure 2 appears to show the top of container 120 unrealistically floating in mid air while the whole of container 120 is reflected in a vertical orientation. Thus, Figure 2 does not reflect how container 120 would actually sit in a physical specimen of indicator 100 in the presence of gravity. Furthermore, Figure 2 does not even reflect any instances of stress concentrators 158, indicating that that the section plane upon which Figure 2 is based—which Applicant submits is nowhere identified in Smith—does not intersect with any of the stress concentrators 158. Although it appears that the section plane intersects with one instance of arm 142, it appears to do so through a location that is off-center thereto, which may provide false appearances of contact with container 120 in a two-dimensional cross-sectional view. This observation is further supported by Figure 3, which reflects the appearance of indicator 100 after activation, Smith para. 12. Notably, in Figure 3, container 120 is not shown because it has been broken. This is why an instance of projection 158 that was hidden from view by container 120 in Figure 2 is visible in Figure 3.
Based on these observations and a review of Smith’s written description, Applicant submits that Smith’s teachings concerning contact between container 120 and arms 142 are unclear and thus not reliable. Nonetheless, as best as Applicant can glean at this time, it seems that Smith teaches pre-activation contact between container 120 and one maybe two of the arms 142 if and only if container 120 is disposed in indicator 100 leaning a bit to one side or another, and not in the perfectly vertical orientation reflected in unrealistic Figure 2. Applicant submits that Smith does not disclose any structure that would assist in maintaining container 120 in a perfectly vertical orientation within indicator 100 pre-activation. Therefore, Applicant further submits that Smith does not disclose pre-activation contact 

The examiner notes that Smith very clearly states that the arms contact the container prior to activation.  See Smith [0069], [0072], [0083]-[0084], and [0161], among others, wherein the arms which form the ramp are specifically described as cradling, holding, squeezing, impinging, and supporting portions of the ampule before activation. Thus any ambiguity in the figures is more than clarified in the description.  Applicant is invited to explain how the arms can, cradle, hold, squeeze, impinge, and support the ampule without any contact between the two. 


Applicant also argues that “Critically, however, the Office has rejected claim 1 over Smith in view of Welsh, not Smith alone. Accordingly, the Office must provide for the claimed feature of “a ramp angled at least 5 degrees relative to the longitudinal axis of the ampule at a point of contact with the second dome of the ampule” in the apparatus of Smith modified by Welsh. As Applicant understands the Office’s proposed combination, Applicant submits that no portion of container 120 contacts any portion of any of arms 142 in the combined apparatus before activation of the indicator 100 due to the vertical alignment provided to container 120 by Welsh’s cap.
Specifically, the Office contends that Welsh discloses, “the cap has a projection coupled to the ampule by a friction fit such that it acts as a holding device such that a longitudinal axis of the ampule and a longitudinal axis of the housing are coaxially aligned.” Office Action at 4. The Office further contends that Smith can thus be modified by Welsh to include “friction fit cap [that] allows holding/centering of the ampule at a desired placed within the housing so that it breaks in a desired manner and prevents premature breakage.” Office Action at 4.

During activation of the indicator, however, Smith describes at paragraph 72 that container 120 may be crushed by causing arms 142 to impinge on an outer surface of container 120. Thus, when Smith is combined with Welsh to center container 120, it seems that arms 142 (or projections 158) contact container 120 at some point in time that occurs between the instances reflected in Figures 2 and 3 of Smith. Applicant submits, however, that any portion of arms 142 or projections 158 that contact the bottom hemispherical end of container 120 (on which the Office reads the claimed “second dome,” Office Action at 3) during activation are disposed at an angle of less than 5 degrees to the longitudinal axis of the container 120 at the point of contact with the bottom hemispherical end of container 120. Inasmuch as the bottom of container 120 might also contact a portion of base 144 of carrier 132, Applicant submits that this portion of base 144 is not a portion of any of arms 142.
Based on the foregoing, Applicant submits that even if Smith and Welsh could be properly combined this combination does not provide for at least “a ramp angled at least 5 degrees relative to the longitudinal axis of the ampule at a point of contact with the second dome of the ampule.” Accordingly, claim 1 is allowable over Smith in view of Welsh for at least this reason.
Finally, claims 2-15 depend ultimately from allowable claim 1 and therefore are also allowable for this reason and for reciting additional features.
See MPEP §§ 707.07(f).””

The examiner notes that applicant has not provided any explanation as to why merely placing the ampule of Smith in a vertical orientation prevents contact between the arms and the ampule. Smith discloses that such an ampule is to be moved along such a vertical, i.e. longitudinal, axis until it contacts the arms.  Also such a vertical coaxial orientation of the ampule and the housing is pretty clearly illustrated in the Figures as the ampule is coaxially aligned with the vertical axis D1, D2, and/or D3.  Applicant maintains that these Figures are unrealistic with respect to a vertical axis alignment of the ampule and housing but gives no reasonable explanation as to why such a vertical orientation is unrealistic.  Secondly even if Smith does not teach this feature, i.e. coaxial vertical orientation of the ampule and housing, Welch does. Such a combination of references results in a vertical and coaxial orientation of the ampule with the housing provided by the cap of Welch, with contact of the ampule with the arms as is specifically taught and required by Smith.  Thus a combination of references fully discloses an ampule in a vertical orientation and coaxially aligned with a housing and contact of that ampule with the arms.
Furthermore Smith discloses that the ampule is moved along the vertical axis until contact with the arms occurs. This contact, even if to perform activation and breakage of the ampule, still must occur 
Additionally the examiner has shown why such contact between the arms and the ampule occurs at a point where the arms are at an angle of greater than 5 degrees relative to the longitudinal axis in the marked up figures.  Furthermore even assuming arguendo with respect to the contact between the ampule and the ramp when the ampule is in a coaxially arrangement with the housing being at a point where the ramp is angled greater than 5 degrees relative the longitudinal axis the examiner has provided additional rational explaining why such is obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799